—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first and third degrees. Defendant was sentenced to concurrent indeterminate terms of imprisonment, the longest of which is 25 years to life.
Supreme Court did not err in admitting evidence of uncharged drug sales, which were directly relevant to refute the defenses of agency (see, People v Randall, 177 AD2d 661, lv denied 79 NY2d 1053; People v Castaneda, 173 AD2d 349, 350, lv denied 78 NY2d 963) and entrapment (see, People v Calvano, 30 NY2d 199, 203-204; People v Smith, 103 AD2d 859). Moreover, under the circumstances, the probative value of the evidence far outweighed its prejudicial impact (see, People v Hudy, 73 NY2d 40, 55; People v Alvino, 71 NY2d 233, 242), and the court properly exercised its discretion in balancing those factors.
We have considered defendant’s challenge to the sentence and conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Criminal Sale Controlled Substance, 1st Degree.) Present—Denman, P. J., Green, Pine, Balio and Boehm, JJ.